            Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

A.M. PEELER RANCH, LLC,
           Plaintiff

v.                                                  Civil Action No. 1:21-CV-00211

SAN MIGUEL ELECTRIC
COOPERATIVE, INC.,
          Defendant.


                            PLAINTIFF’S ORIGINAL COMPLAINT

                                 NATURE OF THE ACTION

       1.      Plaintiff A.M. Peeler Ranch, LLC brings this suit against the San Miguel Electric

Cooperative, Inc., the current owner and operator of the San Miguel Power Plant (“Plant”) and the

San Miguel Lignite Mine (“Mine”), for the pollution of significant portions of the Peeler Ranch

and surrounding area in Atascosa County, Texas, caused by SMECI’s handling, storage, treatment,

and disposal of coal combustion residuals (CCR, commonly known as “coal ash”) and wastewater

and other solid wastes.

       2.      A.M. Peeler Ranch seeks a declaration that SMECI has violated the Resource

Conservation and Recovery Act (“RCRA”).

       3.      Pursuant to the citizen suit provision of the RCRA, A.M. Peeler Ranch seeks an

order restraining SMECI from continued operation of its landfill and leaking surface

impoundments at the Plant, disposal of coal ash and other solid waste on or adjacent to the Peeler

Ranch, and unlawful discharges of wastewater to the surface water, groundwater, or soil on the

Peeler Ranch or the surrounding areas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 1 of 16
            Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 2 of 16




       4.      A.M. Peeler Ranch also seeks a mandatory injunction requiring cleanup and

restoration of the Peeler Ranch and adjacent properties that results, at a minimum, in the clean

closure of the landfill and leaking surface impoundments on the Plant site, removal of coal ash and

other solid waste disposed by SMECI and its contractors within and adjacent to the Peeler Ranch,

elimination of any detectable impact to surface or groundwater, and the Peeler Ranch returned to

its condition before installation of the Plant and the Mine, including comparable soils and

vegetation.

                                JURISDICTION AND VENUE

       5.      This Court has federal question jurisdiction over these claims, see 28 U.S.C. § 1331,

because they arise under the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901-6992.

       6.      The RCRA authorizes persons to bring suit in federal district court against any

person alleged to have violated the statute. 42 U.S.C. § 6972(a)(1)(A)-(B).

       7.      A.M. Peeler Ranch satisfied RCRA’s pre-suit notice provisions by serving SMECI

with two separate notices (attached as Exhibit 1), describing each of the alleged violations and the

A.M. Peeler Ranch’s intent to sue if such violations were not remedied. A.M. Peeler Ranch served

the RCRA notice on SMECI more than 90 days prior to filing this complaint.

       8.      Neither the State of Texas nor the United States Environmental Protection Agency

(“EPA”) has commenced or is diligently prosecuting an enforcement action to remedy the

violations alleged in this complaint. Neither the State of Texas nor EPA is engaged in a removal

action under the Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”), a remedial investigation under CERCLA, or has obtained a court order or issued an

administrative order under CERCLA or RCRA to address the violations alleged in this complaint.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 2 of 16
            Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 3 of 16




       9.      Venue is proper in the Western District of Texas because the actions upon which

these claims are based occurred in Atascosa County, Texas, and the property that is the subject of

this action is situated in Atascosa County. See 28 U.S.C. § 1391(b)(2). Further, the alleged RCRA

endangerment is located in Atascosa County, see 42 U.S.C. § 6972(a)(2).

       10.     As required under RCRA, a copy of this complaint is being served on the following:

(1) Mr. Monty Wilkinson, Acting Attorney General, U.S. Department of Justice, 950 Pennsylvania

Avenue, NW, Washington, D.C., 20530-0001; and (2) Ms. Jane Nishida, Acting Administrator,

U.S. Environmental Protection Agency, Mail Code 1101A, 1200 Pennsylvania Avenue, N.W.,

Washington, D.C., 20460.

                                             PARTIES

       11.     Plaintiff A.M. Peeler Ranch, LLC is a Texas limited liability company, organized

and existing under the laws of Texas. Plaintiff owns a divided interest in 21,222.00 acres of a larger

working cattle ranch, known as the “Peeler Ranch,” which is located between Jourdanton and

Tilden at 6000 FM 3387, near the community of Christine, in southern Atascosa County, Texas.

SMECI’s Plant is located in a tract SMECI owns set within the Peeler Ranch boundary, essentially

in the central quadrant. The Plant is surrounded on all sides by acreage partially owned by A.M.

Peeler Ranch, LLC.

       12.     Defendant SMECI is a domestic corporation created on February 17, 1977, under

the Rural Electric Cooperative Act of the State of Texas, for the purpose of owning and operating

a 400-Megawatt, lignite-fired steam generating power plant and associated mining facilities.

SMECI currently furnishes electricity exclusively to the South Texas Electric Cooperative, Inc.,

through a purchase power agreement. SMECI can be served through its registered agent, Derrick

L. Brummett, 6200 FM 3387, Christine, Texas 78012.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 3 of 16
            Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 4 of 16




                                    LEGAL BACKGROUND

                          The Resource Conservation and Recovery Act

       13.     RCRA is the principal federal statute governing the handling, storage, treatment,

transportation, and disposal of solid and hazardous waste. See Meghrig v. KFC Western, Inc., 516

U.S. 479, 483 (1996). In enacting RCRA, Congress recognized that “disposal of solid waste and

hazardous waste in or on the land without careful planning and management can present a danger

to human health and the environment.” 42 U.S.C. § 6901(b)(2).

       14.     RCRA defines “solid waste” to mean, inter alia, “any garbage, refuse, sludge from

a waste treatment plant, water supply treatment plant, or air pollution control facility and other

discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from

industrial, commercial, mining, and agricultural operations, and from community activities.” Id. §

6903(27).

       15.     RCRA entitles a citizen to bring suit against “any person . . . who has contributed

or who is contributing to the past or present handling, storage, treatment, transportation, or disposal

of any solid or hazardous waste which may present an imminent and substantial endangerment to

health or the environment.” Id. § 6972(a)(1)(B); see also Cox v. City of Dallas, 256 F.3d 281, 292-

93 (5th Cir. 2001) (setting forth the test for an imminent and substantial endangerment claim)).

       16.     RCRA’s citizen suit provision authorizes injunctive relief based on both past and

present conduct. 42 U.S.C. § 6972(a)(1)(B); see also Cox, 256 F.3d at 298; Tanglewood E.

Homeowners v. Charles-Thomas, Inc., 849 F.2d 1568, 1576 (5th Cir. 1988).

       17.     “A private citizen suing under § 6972(a)(1)(B) [may] seek a mandatory injunction,

i.e., one that orders a responsible party to “take action” by attending to the cleanup and proper




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 4 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 5 of 16




disposal of toxic waste, or a prohibitory injunction, i.e., one that “restrains” a responsible party

from further violating RCRA.” Meghrig, 516 U.S. at 484-85.

                                             FACTS

                                        The Peeler Ranch

       18.     The Peeler Ranch has been primarily a working cattle ranch and producing beef for

market for over one-hundred years. Alonzo M. Peeler, Jr. (grandson of Ranch founders Alonzo M.

Peeler, Sr., and Guinetta Andrews Peeler) and Barbara Gene Peeler owned and managed the Peeler

Ranch for the past sixty-four years and transferred certain portions of the ranch to Plaintiff A.M.

Peeler Ranch, LLC, along with their children.

       19.     Typical wildlife on the Peeler Ranch include whitetail deer, wild turkey, rabbits,

hawks, songbirds, duck, dove, quail, wild hogs, javelina, alligators, and bass. The Ranch has a

Level III, Managed Lands Deer Permit issued through the Texas Parks and Wildlife Department.

       20.     The Ranch vegetation consists of mesquite, acacia, and prickly pear cactus mixed

with grasses and larger trees occurring along streams.

       21.     The Peeler Ranch is located in the Atascosa sub basin, and surface runoff ultimately

drains to the Atascosa River and then to the Nueces River. The creeks on the Peeler Ranch include

Macho Creek, Souse Creek, Caballos Creek, and Turkey Creek, which drain to La Parita Creek

and subsequently to the Atascosa River and then the Nueces River. The creeks on the Peeler Ranch

are intermittent, with seasonal flow supported by groundwater.

       22.     The Peeler Ranch relies on groundwater wells for all of the water it uses for cattle,

pasturelands, and human consumption.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 5 of 16
           Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 6 of 16




       23.     The Peelers also use the Ranch for their own recreation, hosting their family and

the community for gatherings at the Ranch headquarters. Five generations of Peelers have learned

to fish, hunt, and raise cattle on the Ranch.

                               Impact of the Plant on the Peeler Ranch

       24.     The San Miguel Power Plant is a roughly 400-megawatt power plant located 6 miles

south of Christine, Texas, on a tract of approximately 356 acres surrounded on all sides by the

Peeler Ranch. Construction on the Plant began in 1977, and it has been in continuous commercial

operation from January 1982 to present day.

       25.     The Plant burns lignite, a form of coal, to generate electricity. The Plant is a mine-

mouth plant, meaning that the Plant is located in close proximity to the mine that produces the

lignite burned in the Plant.

       26.     The Plant generates millions of tons of coal ash per year as a byproduct of burning

coal and generates three primary coal ash waste streams: fly ash, bottom ash, and flue gas

desulfurization (“FGD” or “scrubber”) wastes. Coal contains trace metals and other elements that,

after combustion, are present in higher concentrations in the ash than in the source coal. See 75

Fed. Reg. 35,128, 35,138 (June 21, 2010).

       27.     Coal ash contains a slew of pollutants that can cause severe human illnesses,

including birth defects, development delays, and cancer, and can damage and kill plants and

wildlife. The pollutants in coal ash include arsenic, lead, mercury, and selenium. When water is in

contact with coal ash, the trace metals and other chemicals in the ash can leach into the water and

then contaminate groundwater, surface water, and surrounding soils.

       28.     At the Plant, fly ash produced by combustion of lignite in the boiler is collected in

a precipitator and transported to a holding silo. Some of this ash is blended with collected scrubber




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 6 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 7 of 16




slurry to make a product that can be hauled. It is stored at the Plant site in an open heap called the

“Ash Pile” until it is trucked to nearby locations where SMECI has mined lignite for disposal. The

Plant’s bottom ash, also produced by combustion of lignite in the boiler, is transported to

dewatering bins where the ash is dewatered before similar transport to the Mine for disposal.

       29.     The Plant retains wastewater in several surface impoundments referred to as

“ponds.” Wastewater stored in the Ash Ponds provides suction for the Plant’s continuous

conveying pumps. As the boiler’s bottom ash is crushed in clinkers, a jet propulsion pump pulls

the bottom ash to dewatering bins. The water used for this transport then flows back out to the Ash

Ponds, where coal ash suspended in the water is allowed to settle to the pond bottom for subsequent

removal. The Plant’s permits do not allow discharges of wastewater from the Ash Ponds.

       30.     The Equalization Pond holds sewage wastewater and scrubber slurry from Plant

upsets caused by operational or mechanical issues. The Plant’s permits do not allow discharges of

wastewater from the Equalization Pond.

       31.     The Plant’s Lignite Yard Retention Pond contains stormwater runoff contaminated

with coal ash constituents from the Ash Landfill and the Lignite Pile on the Plant site. The

wastewater that collects in the Lignite Yard Retention Pond is discharged through Outfall 001,

pursuant to SMECI’s Texas Pollutant Discharge Elimination System (“TPDES”) permit.

       32.     Under SMECI’s TPDES permit, wastewater in the Ash Ponds stored in the Ash

Ponds and Equalization Pond may not be discharged from the Plant site, nor may it be routed to

the Lignite Yard Retention Pond, which has a permitted outfall. The Plant routes wastewater in

the Ash Ponds into the Equalization Pond and vice versa in an effort to prevent overflow.

       33.     The Ash Ponds and Equalization Pond are roughly forty years old and are little

more than giant holes in the ground. The only thing separating the toxic coal ash in these ponds




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 7 of 16
           Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 8 of 16




from the underlying groundwater is the soil at the bottom of the ponds, which routinely has been

disturbed by the diggers that dredge the coal ash out of the ponds for disposal in the Mine. Until

very recently, none of these impoundments had the double liners, which include a synthetic liner,

that the EPA has found is an effective system for preventing coal ash contamination of

groundwater.

        34.     Despite the fact that the Texas Commission on Environmental Quality (“TCEQ”)

has not granted a discharge permit for the Ash Ponds or Equalization Pond, the coal ash ponds at

the Plant developed discrete and specific seeps, resulting in the addition of pollutants to navigable

waters from a point source.

        35.     The seeps have contaminated the groundwater and surface water surrounding the

Plant. The extensive groundwater plume in multiple aquifer units, which follows the surface creek

system and is mappable and discrete, has a direct hydrological connection to waters of the United

States, namely the Atascosa and Nueces Rivers.

        36.     Testing required by the 2015 Coal Combustion Residuals Disposal Rule (“CCR

Rule”) reveals significant contamination of the groundwater around the Plant by unsafe levels of

constituents linked to result of coal ash contamination, including: arsenic, beryllium, boron, cobalt,

mercury, radium, selenium, sulfate, and thallium.1

        37.     In addition to the discrete and specific seeps that have discharged pollutants from

the Ash Ponds and Equalization Pond to navigable waters, the seeps, direct discharges to surface

waters, overflows (when sufficient freeboard has not been maintained), and leaking through the




1
 AECOM 2018 Annual Groundwater Monitoring Report § 257.90 for the Equalization Pond, Ash Pond, and Ash Pile
at the San Miguel Plant, Revision 1, available at http://res.cloudinary.com/govimg/image/upload/v1552594142/
5c702bd70d625c03864cdc9c/2018AnnualGroundwaterMonitoringReport.pdf (last visited Apr. 23, 2020).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 8 of 16
           Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 9 of 16




base of the impoundments has resulted in chemical impact from coal ash constituents to the

groundwater, surface water, and soil outside the Plant boundary.

        38.     Site investigation has identified areas of contamination originating from the power

generating areas, that include salts, boron, and metals, including antimony, arsenic, barium,

cadmium, cobalt, lead, lithium, molybdenum and selenium.

        39.     These contaminants were transported onto the Peeler Ranch either by seepages out

of the Ash Ponds and Equalization Pond within the Plant boundary, by groundwater seepage out

of the Plant boundary onto the Peeler Ranch, or by overflow and unauthorized discharges from the

Plant ponds.

        40.     The concentrations of boron in the shallow groundwater underlying the Plant are

more than ten times that of background shallow groundwater unaffected by power generating

operations. This contaminated shallow groundwater seeps onto the Peeler Ranch, where measured

concentrations of boron and other metals are now as much as four times the groundwater baseline

concentrations. Elevated concentrations of coal ash constituents measured in shallow groundwater

under and near the Plant are consistent with concentrations measured in samples collected from

the Ash Ponds and Equalization Pond and the effects of oxidation of sulfide minerals that are likely

present in the lignite

        41.     The Plant’s activities have contaminated the soil, as well as water, on the Peeler

Ranch. The concentrations of coal ash constituents in the Peelers Ranch’s surface soils adjacent to

the Plant are more than four times higher than those measured in background soils unaffected by

mining operations. They also exceed thresholds that cause stress to surface vegetation, notably the

grasses critical to the Peeler Ranch operations, including cattle grazing. Stress to surface vegetation

and precipitated salt crystals are visible to the naked eye downgradient of the seeping Ash Ponds




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 9 of 16
         Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 10 of 16




and Equalization Pond. Vegetation stress is also readily apparent in areas of the Ranch over which

SMECI previously has discharged contaminated wastewater without authorization.

       42.     Ecological impacts from coal ash constituents released from the Ash Ponds,

Equalization Pond, and Ash Landfill are visually apparent as obvious soil degradation and

significant vegetation loss, including on the Northeast, East, and Southeast side of the Plant.

Ongoing site investigation confirms the impact of coal ash contamination on Peeler Ranch acreage

extending from the Northeast side of the plant up through the La Parita creek system, the East side

of the plant, and the South and Southeast side of the Plant following regional groundwater flow.

       43.     A.M. Peeler Ranch sent SMECI notice of existing violations in 2018. SMECI took

certain remedial actions, but its efforts fall far short of addressing the problem. Coal ash

contamination in the groundwater, surface water, and soil surrounding the Plant presents an

imminent and substantial endangerment to the environment that extends for many thousands of

acres on the Peeler Ranch.

       44.     Coal ash chemical constituents carried into the La Parita creek system may reach

the Atascosa and Nueces Rivers, which would present an imminent and substantial endangerment

to human health: these rivers serve as the drinking water sources for cities downstream, including

Corpus Christi.

                             Impact of the Mine on the Peeler Ranch

       45.     SMECI began lignite mining to support the Plant in the early 1980’s on the Peeler

Ranch. Mining on the Ranch finally ended in January 2004, when the last recoverable lignite on

the Ranch was extracted. Approximately 4000 acres of the Peeler Ranch were mined for lignite or

disturbed by mining operations.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 10 of 16
           Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 11 of 16




         46.   Since 2004, the Plant has been fired exclusively with lignite mined outside the

Peeler Ranch. Currently, the Plant is burning coal from the Harrison Arrow S Ranch, which is

adjacent to the Peeler Ranch, and other properties extending into northern McMullen County.

         47.   SMECI has contracted with various Mine operators over the life of the Mine,

including: Atascosa Mining Company, The North American Coal Company, Kiewit Mining Group

Inc., and North American Construction Group Ltd. SMECI maintains the mine permit and the

discharge permits.

         48.   Site investigation has identified areas on the Peeler Ranch where the Mine caused

elevated levels of coal ash chemical constituents, including salts, boron, and metals, including

antimony, arsenic, barium, lithium, cadmium, cobalt, lead, molybdenum and selenium.

         49.   SMECI has introduced these contaminants to the Peeler Ranch by pumping out

mine water that accumulated in the ponds and pits in the Mine, by groundwater seepage out of the

ponds and pits in the Mine, and by disposing of coal ash or other solid waste on to and adjacent to

the Peeler Ranch. SMECI disposed of coal ash and other solid waste on the Peeler Ranch in and

near exhausted mine pits, including piling ash over a hundred feet into the air for hundreds of

acres.

         50.   SMECI used the empty mine pits on the Ranch as receptacles to dispose nearly all

of the coal ash the Plant generated for decades, along with other solid waste. SMECI covered some

of this ash with soil, but massive open piles remain exposed to the elements, including wind and

rain. Further, even the ash covered with soil has become infiltrated with mine water, which

transports the coal ash chemical constituents away from the immediate disposal area into soils and

drainageways that empty into La Parita Creek.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 11 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 12 of 16




       51.     The concentrations of salts and boron in the Peeler Ranch’s shallow groundwater

are more than four times the background concentrations measured in areas unaffected by the Mine

operations. This shallow groundwater can seep to the surface where the salts and metals

accumulate in the surface soils.

       52.     Vegetation stress is evident in areas of the Ranch over which SMECI has

discharged Mine wastewater. Stress to surface vegetation and precipitated salt crystals are visible

to the naked eye downgradient of the seeping Mine ponds and flooded pits.

       53.     The ash piles in and around the mine pits are open to the elements, so that wind can

blow coal ash onto adjacent land and rain can infiltrate the coal ash. Like the impoundments at the

Plant, the mine pits are unlined, and certainly do not have the double liner containing a synthetic

liner. The fractures in the ground created by the mine process along with precipitation have resulted

in infiltration of groundwater and surface water with the ash (and other solid or hazardous waste)

disposed in the pits.

       54.     EPA’s risk assessments for the 2015 CCR Rule demonstrate that the safest method

for disposing of coal ash is in lined, covered landfills. Yet the Plant’s coal ash is: (1) temporarily

disposed of in an uncovered Ash Pile and surface impoundments that lack a composite liner (with

no synthetic liner), and (2) transported daily in the open beds of trucks. Ultimately, the coal ash is

placed in open mine pits that, like the CCR units at the Plant, have no cover and lack a composite

liner containing a synthetic liner. Pollutants present in the coal ash disposed of, or stored, in the

Mine and the Plant site are leaking into groundwater and surface water and contaminating the

surrounding air and soil. This is true both for the mine pits that are currently open and for the pits

that have been "reclaimed" by placing soil on top and entombing the ash, which is infiltrated with

groundwater.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 12 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 13 of 16




        55.    The air, soils, groundwater, and surface waters in, around, and downstream of the

Mine and the Plant are threatened with contamination by the following chemicals: aluminum,

antimony, arsenic, barium, beryllium, boron, cadmium, chlorides, chromium, cobalt, copper,

fluorine, iron, lead, lithium, magnesium, manganese, mercury, molybdenum, nickel, selenium,

silver, strontium, sulfates, thallium, vanadium, and zinc. At sufficient exposure levels, each of

these chemicals can cause serious human diseases, ranging from birth defects to cancer. In

addition, several of these chemicals, such as selenium, are acutely toxic to aquatic life, particularly

fish.

        56.    The pollutants listed above, which are present in and have leached out of coal ash

that have been and are handled, stored, treated, transported to, and disposed of at the Mine and the

Plant, may present an imminent and substantial endangerment to health and the environment in,

around, and downstream of the Mine and the Plant through at least five exposure pathways: (1)

direct contact with coal ash; (2) airborne coal ash; (3) soil contamination (4) groundwater

contamination; and (5) surface water contamination.

                   Plaintiff First Provided Defendant RCRA Notice Over 2 Years Ago

        57.    In its first RCRA Notice Letter to SMECI, dated August 1, 2018, Plaintiff identified

numerous violations by SMECI, including of the RCRA’s prohibition on open dumping (including

reporting and documentation violations, failure to adopt measures to minimize CCR airborne dust,

and various monitoring violations). Plaintiff also detailed SMECI’s practices that threaten

imminent and substantial endangerment from coal ash and other solid or hazardous waste.

        58.    Plaintiff then sent SMECI a Second RCRA Notice Letter on December 18, 2018.

In this supplemental Notice, Plaintiff acknowledged SMECI’s representations that SMECI had

addressed several violations of the CCR Rule that also were violations of the RCRA’s prohibition




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 13 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 14 of 16




on open dumping, particularly with regard to documentation and monitoring. The supplemental

Notice also provided: (1) additional information regarding SMECI’s contribution to an imminent

and substantial endangerment condition, including the location of the leaks and identification of

the pollutants at issue; and (2) detailed examples of corrective action SMECI could take to cease

adding more contamination to the Peeler Ranch and to clean up the existing contamination.

        59.     SMECI still has not addressed most of the issues raised in the two Notice Letters.

                                       CAUSE OF ACTION

              Count 1: SMECI’s Violation of the RCRA Imminent and Substantial
                      Endangerment Provision at the Plant and the Mine.

        60.     A.M. Peeler Ranch, LLC re-alleges and incorporates the allegations of all the

preceding paragraphs of this Complaint, as well as all exhibits, as if fully set forth herein.

        61.     Coal ash and wastewater are solid wastes under RCRA, 42 U.S.C. § 6903(27).

        62.     SMECI is a past and present owner and operator of the Plant and a past and present

owner of the Mine, each of which are locations where coal ash and wastewater and other solid

waste is handled, stored, treated, and transported.

        63.     SMECI has contributed to, and is contributing to, the past and present handling,

storage, treatment, transportation, and disposal of coal ash and wastewater at the Plant and the

Mine.

        64.     Contaminants from coal ash and wastewater and other solid waste that were, and

are, handled, stored, treated, transported, and disposed of at the Plant and the Mine threaten an

imminent and substantial endangerment to health and the environment, in violation of 42 U.S.C.

§ 6972(a)(1)(B).




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 14 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 15 of 16




       65.      Unless SMECI eliminates the imminent and substantial endangerment to health and

the environment from its actions at the Plant and the Mine, A.M. Peeler Ranch, LLC will suffer

irreparable harm.

       66.      A.M. Peeler Ranch, LLC has no adequate remedy at law; therefore, equitable relief

is warranted.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       (a)      Declare that SMECI’s past and present handling, storage, treatment, transportation

and/or disposal of coal combustion residuals and wastewater at the San Miguel Power Plant may

present an imminent and substantial endangerment to health or the environment in violation of

RCRA, 42 U.S.C. § 6972(a)(1)(B);

       (b)      Declare that SMECI’s past and present handling, storage, treatment, transportation

and/or disposal or coal combustion residuals and wastewater and other solid waste in the San

Miguel Lignite Mine may present an imminent and substantial endangerment to health or the

environment in violation of RCRA, 42 U.S.C. § 6972(a)(1)(B);

       (c)      Enjoin SMECI’s continued storage and disposal of coal combustion residuals in the

surface impoundments and landfill at the San Miguel Power Plant;

       (d)      Order SMECI to (1) close the surface impoundments by de-watering the

impoundments without further contaminating the Peeler Ranch, safely disposing of the liquids

after treatment offsite the Peeler Ranch, excavating all of the coal ash, and disposing of the coal

ash in a lined offsite landfill or recycling the ash, and (2) close the landfill or retrofit it with a

composite liner that includes a synthetic liner;




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 15 of 16
          Case 1:21-cv-00211-RP Document 1 Filed 03/05/21 Page 16 of 16




       (e)     Order SMECI to close the end pits in the San Miguel Lignite Mine known as Pit 8

and Pit 10 by: (1) de-watering the pits without further contaminating the Peeler Ranch, (2) safely

disposing of the liquids after treatment offsite the Peeler Ranch, (3) excavating the coal ash

disposed in, on, and adjacent to the Peeler Ranch, and (4) disposing of the coal ash in a lined offsite

landfill or recycling the ash;

       (f)     Order SMECI to take all actions necessary to restore the Peeler Ranch and

remediate the endangerment associated with coal ash pollutants that have migrated into the

surrounding groundwater, surface water, and soils from the Plant and the Mine;

       (g)     Award Plaintiff its litigation costs and reasonable attorneys’ fees incurred in

prosecuting this action, pursuant to RCRA, 42 U.S.C. 6972(e); and

       (h)     Grant such other relief as the Court may deem just and proper.



Dated: March 5, 2021                                   Respectfully submitted,

                                                       GUERRERO & WHITTLE, PLLC

                                                       By: /s/ Mary Whittle
                                                       Mary Whittle
                                                       Texas Bar No. 24033336
                                                       Mark Guerrero
                                                       Texas Bar No. 24032377
                                                       Ketan U. Kharod
                                                       Texas Bar No. 24027105
                                                       2630 Exposition Blvd., Suite 102
                                                       Austin, TX 78703
                                                       (512) 605-2300 phone
                                                       (512) 222-5280 fax
                                                       mark@gwjustice.com
                                                       mary@gwjustice.com
                                                       ketan@gwjustice.com

                                                       ATTORNEYS FOR PLAINTIFF A.M.
                                                       PEELER RANCH, LLC




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 16 of 16
